t c memo united_states tax_court robert r plante and mary b plante petitioners v commissioner of internal revenue respondent docket no filed date thomas a lawler for petitioners albert b kerkhove for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect during the relevant year rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency issued to petitioners on date respondent determined a deficiency in their federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioners are entitled to a net_operating_loss_carryover deduction for the year the resolution of this issue depends upon whether petitioners suffered a net_operating_loss for the year which in turn depends upon whether petitioners are entitled to a business_bad_debt deduction for that year claim for which was made for the first time in the petition background petitioners filed a joint federal_income_tax return for the year at the time that the petition was filed they resided in cumming georgia references to petitioner are to robert r plante after his graduation from harvard university in petitioner worked for various companies in the packaging industry including boise cascade continental can and maryland cup corp at the time petitioner was employed by maryland cup corp petitioners lived in the baltimore maryland area when maryland cup corp announced plans to relocate to green bay wisconsin petitioner rather than transfer resigned from the company with the intent to invest in and manage a marina business on date petitioner acquired an operating marina business located on the middle river in essex maryland a suburb of baltimore the purchase date and conflicting evidence as to the form of the sale are the only details of this transaction that have been placed in the record at the time of the purchase or shortly thereafter petitioner incorporated boating center of baltimore inc bcbi or the corporation petitioner paid dollar_figure for big_number shares of common_stock of bcbi which represented all of the corporation's issued and outstanding_stock on date petitioner transferred all of the assets of the marina to bcbi from the date of its incorporation through date petitioner was president and sole shareholder of bcbi petitioner entered into an agreement to sell his interest in bcbi as discussed in more detail later in this opinion on date on march and date petitioner advanced dollar_figure and dollar_figure respectively to bcbi each transaction is evidenced by a promissory note the notes and a resolution adopted by bcbi's board_of directors authorizing the corporation to accept the terms and conditions set forth in the relevant promissory note the notes were signed by petitioner a sec_1the parties stipulated that petitioner purchased the assets of an existing marina petitioner's direct testimony suggests that he purchased the stock of the corporation that owned and operated the marina we proceed as though the stipulation accurately describes the transaction president of bcbi and the corporate resolutions were signed by petitioner as the sole member of bcbi's board_of directors the funds advanced by petitioner on both occasions were used for bcbi's current operating_expenses except for the amounts and due dates the terms and conditions of the notes are identical each refers to petitioner as the lender and bcbi as the borrower the advances are characterized as loans from petitioner to bcbi with principal and interest prime rate plu sec_2 percent computed quarterly due in year from the date of the note each note was renewable at the option of petitioner as the lender if bcbi defaulted on any term of the notes became insolvent filed a bankruptcy petition or had a receiver appointed the notes would become immediately due and payable in full neither note was fully paid as of its due_date the notes were not renewed and the repayment periods were not extended petitioners reported interest_income from bcbi on their joint federal_income_tax returns as follows year amount -0- -0- dollar_figure big_number big_number although less than clear from the record it appears that from time to time prior to date petitioner or petitioners advanced other funds considered by them to constitute loans to bcbi some of the interest referred to in the above table may relate to these other unspecified transactions and the balance presumably relates to the notes aside from the two notes previously described petitioners presented no documents evidencing additional loans made by either of them to bcbi uncertified financial statements prepared by bcbi's certified public accountants reflect among other things long- term liabilities to petitioner as follows year references are to fiscal years ended october year liability dollar_figure big_number big_number big_number big_number no explanation of or accounting for the changes in the amount of the liability from year to year has been provided we cannot tell whether the above amounts include principal and interest comparing the amount of liability for each year to the face amounts of the notes makes it obvious that after date the liabilities are not attributable exclusively to the notes a statement included in bcbi's financial statement for its fiscal_year ended date indicates that the liability with respect to that year relates to unsecured notes payable to stockholder due in bearing interest pincite per annum payable monthly but for this reference the record does not contain any evidence of notes fitting that description or loans from petitioners to bcbi under such terms as indicated having resigned his position with maryland cup corp petitioner intended to participate actively in the marina business consistent with this intent petitioners were employed by bcbi from through and received the following compensation year petitioner mary b plante dollar_figure big_number -0- big_number big_number dollar_figure big_number big_number -0- -0- although petitioner intended to make a career out of the marina business his intentions were frustrated by the operating losses suffered by bcbi in order to minimize his loss with respect to his investment in bcbi petitioner decided to sell his interest in the corporation bcbi was listed for sale for dollar_figure million through a broker who in august or date identified douglas and kay hansen as prospective purchasers after preliminary negotiations petitioner indicated that he would be willing to accept dollar_figure from the hansens for his interest in bcbi on date petitioner and his attorney met with the hansens and their attorney after extended discussions petitioner entered into a stock purchase agreement the agreement wherein he agreed to sell his interest in bcbi to the hansens for dollar_figure dollar_figure in cash payable at various dates and a note from the hansens and bcbi in the amount of dollar_figure the purchase_price was allocated as follows dollar_figure for all issued and outstanding_stock of bcbi dollar_figure for petitioner's covenant_not_to_compete dollar_figure for consulting services to be provided by petitioner as described in the agreement and dollar_figure for the assumption of a lease and assignment of petitioner's option to purchase certain land near the marina during the meeting that took place on date mr hansen learned about petitioner's outstanding advances to bcbi which at the time amounted to dollar_figure apparently mr hansen was unaware that bcbi's books reflected a liability to petitioner and he insisted that any debt owed to petitioner be eliminated petitioner and the hansens reached an understanding as to how the outstanding advances were to be treated as reflected in the following paragraphs in the agreement the shareholder as the sole shareholder and as president of the corporation hereby makes the following representations and warranties which shall survive the closing date shareholder has transferred four hundred seventy- five thousand dollar_figure dollars of notes and accrued interest of the corporation due shareholder as of to the equity account of the corporation and has made this an irrevocable capital_contribution to the corporation the notes accrued interest and capital lease due shareholder as of the closing have been tendered to buyer in exchange for buyer notes petitioner wrote paid in full and the date of on each note petitioners' federal_income_tax return the return was prepared by russell marshall a certified_public_accountant mr marshall advised petitioner that the transaction in which petitioner transferred his interest in bcbi to the hansens resulted in a long-term_capital_loss only a portion of which was currently deductible on the schedule d attached to their return petitioners reported a basis of dollar_figure in the bcbi stock and reported a long-term_capital_loss of dollar_figure from its sale petitioners deducted dollar_figure of this loss and treated the remaining portion as a long-term_capital_loss carryover to on date petitioners filed an amended return on the amended_return petitioners treated the bcbi stock as small_business stock defined by sec_1244 and claimed an 2in preparing petitioners' original and amended federal_income_tax returns the allocation schedule in the agreement was obviously ignored and petitioners reported the transaction as though the entire purchase_price was attributable to the sale of bcbi stock see infra note ordinary_loss of dollar_figure from the sale of such stock also on amended returns a net_operating_loss in the amount of dollar_figure was carried back to and then forward into and in the amounts of dollar_figure and dollar_figure respectively on their federal_income_tax return petitioners claimed a net_operating_loss_carryover deduction in the amount of dollar_figure the source of which is not readily identifiable on the return but apparently relates to the sale of petitioner's bcbi stock petitioners' amended returns for the years through all of which claimed refunds and their return were prepared by thomas a lawler esq who is also their counsel of record in this case in the notice_of_deficiency respondent determined that petitioner suffered a loss of dollar_figure dollar_figure basis minus dollar_figure realized on the sale of his bcbi stock and further determined pursuant to sec_1244 that petitioners were limited to an ordinary_loss deduction of dollar_figure in from the transaction respondent treated the balance of the lo sec_3 it would appear that respondent was unaware of or disregarded the allocation schedule in the agreement potentially allowing petitioners at least with respect to the amounts attributed to the covenant_not_to_compete and consulting services to offset ordinary_income by long-term_capital_loss in excess of the amounts otherwise allowable under sec_1211 we cannot tell at this point whether treating the sale of petitioner's option in the real_estate as though it were inherently part of the sale of his bcbi stock worked to petitioners' advantage or disadvantage for federal_income_tax continued dollar_figure as a long-term_capital_loss allowed a dollar_figure capital_loss deduction in and treated dollar_figure as a long-term_capital_loss carryover from to consistent with this treatment of the transaction in respondent determined that petitioners had a net_operating_loss of dollar_figure for that year after carrying the net_operating_loss back to and forward to and respondent determined that the loss had been extinguished prior to as a result of the foregoing respondent disallowed the net_operating_loss_carryover deduction of dollar_figure claimed by petitioners in which disallowance results in the issue here in dispute other adjustments made in the notice_of_deficiency are computational in nature and will be resolved automatically with the resolution of the disputed issue discussion although not specifically addressed by either party there appears to be agreement between them on the following points first the bcbi stock in the hands of petitioner constituted a capital_asset as defined by sec_1221 except as provided by sec_1244 because of the period that petitioner held the continued purposes in this regard it should also be noted that the parties stipulated that in the agreement petitioner agreed to sell all of the issued and outstanding shares of stock of bcbi for dollar_figure which does not accurately describe the transaction but is consistent with the positions taken on petitioners' original and amended returns and in the notice_of_deficiency stock any loss that resulted from its sale or disposition would be treated as a long-term_capital_loss sec_1222 and sec_1223 secondly the parties agree that petitioner suffered a loss on the sale of his bcbi stock the resolution of the issue here under consideration could have an effect on the amount of the loss otherwise there is no dispute between the parties on the point lastly the parties apparently agree that petitioner's bcbi stock constituted small_business stock within the meaning of sec_1244 subject_to the provisions of sec_1244 and b which under the circumstances of this case would allow petitioners to treat dollar_figure of the loss sustained on the sale of the stock as an ordinary_loss in this regard we note that petitioners' treatment of the transaction on their amended_return treating the entire loss as ordinary is patently incorrect and inconsistent with sec_1244 which as indicated allows for only a limited amount of the loss to be treated as ordinary sec_1244 from the allegations in the petition and the arguments in petitioners' brief we assume that petitioners have recognized their error on this point and now support their claim for a net_operating_loss_carryover deduction upon the theory that they were entitled to a previously unclaimed bad_debt deduction in in general sec_166 allows a taxpayer a deduction for any debt that becomes worthless within the taxable_year sec_166 to justify a deduction under sec_166 petitioners must establish that a bona_fide debt existed sec_1_166-1 income_tax regs a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money a shareholder's contribution to the capital of a corporation is not considered a debt for purposes of sec_166 sec_1_166-1 income_tax regs see 532_f2d_1204 8th cir 91_tc_575 characterization of an advance by a shareholder to a corporation as either a loan debt or contribution_to_capital equity is a question of fact that can be resolved only by reviewing the circumstances surrounding the transaction 74_tc_476 in reviewing the surrounding circumstances of such transactions the following factors should be considered the name given to the certificate evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment of principal and interest participation in management flowing as a result of the advance the status of the contribution in relation to regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder the source of interest payments the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement 464_f2d_394 5th cir see also 742_f2d_1311 11th cir 730_f2d_634 11th cir affg tcmemo_1982_314 a shareholder taxpayer seeking to treat an advance to a corporation as a loan bears the burden_of_proof on the point rule a dixie dairies corp v commissioner supra as do petitioners in this case transactions between a shareholder and a closely_held_corporation require special scrutiny gilboy v commissioner tcmemo_1978_114 taking into account the above factors we first consider whether the dollar_figure or any portion thereof constituted a loan or loans for federal_income_tax purposes petitioners contend that as of date the entire dollar_figure represented a worthless bona_fide debt within the meaning of sec_166 owed to petitioner from bcbi they further argue that no part of the debt constitutes a nonbusiness_debt within the meaning of sec_166 and therefore they are entitled to a business_bad_debt deduction in the amount of dollar_figure for the year that ultimately results in a net_operating_loss_carryover deduction for the year respondent disagrees on virtually every point neither party makes a distinction between the portion of the dollar_figure in unpaid advances represented by notes and the remaining portion but for the advances evidenced by the notes there is little if any evidence in the record regarding the details of any other transaction s that account for the dollar_figure difference between the face value of the notes and the stipulated amount of the unpaid advances as we have often stated deductions are a matter of legislative grace a taxpayer who claims a deduction must identify the specific statute that allows for the deduction and demonstrate that all of the requirements of the statute have been satisfied rule a 503_us_79 292_us_435 having provided the court with virtually no information regarding dollar_figure of the amount here in dispute petitioners have failed to establish that the requirements of sec_166 have been satisfied with respect to that amount on 4the parties stipulated that as of date the petitioner had unpaid advances to the corporation totaling dollar_figure the preamble to the stipulation states that respondent does not stipulate and agree by the use of the terms 'note ' 'loan ' or 'advance' in this stipulation or annexed exhibits that amounts paid to or on behalf of bcbi by petitioner constituted loans for federal_income_tax purposes the basis of the record before us we have no choice but to deny their claim to the deduction at least to the extent of dollar_figure and turn our attention to the portion of the deduction represented by the notes narrowing our focus on the treatment of the notes in connection with disposition of petitioner's bcbi stock leads us to conclude that the balance of petitioners' claim for a bad_debt deduction the amount represented by the notes must also be rejected assuming without finding that the advances evidenced by the notes represent bona_fide loans from petitioner to bcbi it is clear that the underlying debt was satisfied paid canceled or forgiven in connection with petitioner's sale of his stock to the hansens the agreement clearly makes the disposition of the notes part of the sale transaction and characterizes their disposition as a contribution to bcbi's capital petitioners have presented us with nothing that suggests otherwise petitioners' argument that the amount evidenced by the notes should now result in a sec_166 bad_debt deduction is inconsistent with the nature of the underlying transaction respondent's arguments regarding the application of 378_f2d_771 3d cir revg 44_tc_549 notwithstanding petitioners have presented no evidence that attempts to recharacterize the nature of the agreement between petitioner and the hansens the fact is that petitioner canceled or otherwise considered satisfied any debt owed to him by the corporation as part of his agreement with the hansens it was characterized as contribution of capital in the agreement and there is no basis in fact for considering it otherwise for federal_income_tax purposes furthermore a shareholder's cancellation or forgiveness of any debt owed to the shareholder from the shareholder's closely_held_corporation is generally considered a contribution to the corporation's capital which is what occurred in this matter 229_f2d_241 2d cir affg 22_tc_1152 217_f2d_486 6th cir 83_tc_162 affd 784_f2d_119 2d cir sec_1_61-12 income_tax regs but cf 227_f2d_692 5th cir revg tcmemo_1954_186 a creditor's voluntary forgiveness of a debt ordinarily does not provide sufficient grounds for claiming a bad_debt deduction see 165_f2d_588 5th cir 6_tc_285 affd 161_f2d_185 5th cir accordingly petitioners are not entitled to a bad_debt deduction for to the extent of the amount of debt evidenced by the notes or as previously indicated for the unexplained balance of the dollar_figure because petitioners are not entitled to a bad_debt deduction for the year it follows and we hold that petitioners are not entitled to the net_operating_loss_carryover deduction here in dispute to reflect the foregoing decision will be entered for respondent
